Citation Nr: 1102989	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-31 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for a 
service-connected left knee disability, prior to November 10, 
2008.

2. Entitlement to an evaluation in excess of 20 percent for a 
service-connected left knee disability, status-post total knee 
replacement surgery, from January 1, 2009.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from May 1968 to January 1970 
and from September 1977 to October 1979.  Service in the Republic 
of Vietnam and receipt of the Bronze Star Medal, Purple Heart 
Medal, Silver Star and Air Medal are indicated by the evidence of 
record.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
This case was previously before the Board in October 2009, and 
remanded for additional development.  The Board finds that the RO 
substantially complied with the mandates of the October 2009 
remand and will proceed to adjudicate the appeal.  See Dyment v. 
West, 13 Vet. App. 141 (1999) (noting that a remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied with), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

A July 2010 rating decision granted a temporary evaluation of 100 
percent effective November 10, 2008, for the service-connected 
left knee disability based on surgical or other treatment 
necessitating convalescence.  A 20 percent evaluation was 
assigned for the service-connected left knee disability from 
January 1, 2009.  The Court has held that a "decision awarding a 
higher rating, but less than the maximum available benefit . . . 
does not . . . abrogate the pending appeal . . . ."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).   Thus, the Board will proceed 
to adjudicate the appeal.


FINDINGS OF FACT

1.  Prior to November 10, 2008, the competent medical evidence 
and competent and credible lay evidence demonstrates that the 
appellant's left knee disability was manifested by complaints of 
pain and instability, with objective evidence of no more than 
moderate recurrent subluxation or lateral instability, and range 
of left knee motion of more than 60 degrees flexion and normal 
extension, without any demonstration of any additional functional 
limitation due to pain, weakness, incoordination or fatigability.

2.  From January 1, 2009, the competent medical evidence and 
competent and credible lay evidence demonstrates that the 
appellant's left knee disability, status-post total knee 
replacement surgery, was manifested by complaints of pain and 
occasional instability, with objective evidence of range of left 
knee motion of more than 60 degrees flexion and normal extension, 
without any objective demonstration of instability or any 
additional functional limitation due to pain, weakness, 
incoordination or fatigability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 20 
percent for left knee instability, prior to November 10, 2008, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 
(2010).  

2.  The criteria for entitlement to a separate 10 percent 
evaluation for left knee arthritis, prior to November 10, 2008, 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5256, 5260, 5261 (2010).  

3.  The criteria for entitlement to an evaluation in excess of 20 
percent for left knee instability, status-post total knee 
replacement surgery, from January 1, 2009, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code 5257 (2010).  

4.  The criteria for entitlement to a separate 10 percent 
evaluation for left knee arthritis, status-post total knee 
replacement surgery, from January 1, 2009, have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5260, 5261 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).



Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

In VA correspondence to the appellant dated in February 2006, the 
appellant was informed of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  In addition, in correspondence dated in 
September 2007, the appellant was informed of the criteria for 
establishment of a disability rating and an effective date.  
Although the September 2007 letter was not sent prior to initial 
adjudication of the appellant's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice and 
the claim was readjudicated and a supplemental statement of the 
case (SSOC) was provided to the appellant in July 2010.  See 
Pelegrini v. Principi, 18 Vet App 112 (2004); Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The Court observes the 
Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which focuses on VCAA notice requirements in an increased 
rating case.  However, the case was overturned in part by the 
Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009).  Hence, it need not be further discussed in 
this decision.  

The Board concludes VA's duty to assist has been satisfied.  The 
appellant's service treatment records and VA medical records are 
in the file.  Private medical records identified by the appellant 
have been obtained, to the extent possible.  The appellant has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant appropriate VA examinations in 
February 2006 and January 2010.  The appellant has not reported 
receiving any recent treatment specifically for this condition, 
and there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 
February 2006 and January 2010 VA examination reports are 
thorough and supported by VA outpatient treatment records and 
provided findings pertinent to the rating criteria.  The 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).



II. Legal Criteria

Disability Evaluations

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 4.1 (2010).  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential in 
determining the level of current impairment that the disability 
is considered in the context of the entire recorded history.  
38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is 
appealing the rating for an already established service-connected 
condition, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also Deluca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. 
§ 4.45.  

Rating the Knee

The appellant's left knee disability is currently rated under 
Diagnostic Code 5010-5257.  Diagnostic Code 5010 provides that 
traumatic arthritis, due to trauma and substantiated by x-ray 
findings, is to be evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.   Degenerative arthritis 
established by x-ray findings is rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent rating is assigned when there 
is x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  A 20 percent rating is assigned when 
there is x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional incapacitating 
exacerbations.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2010).

Slight recurrent subluxation or lateral instability warrants a 10 
percent evaluation; moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation; and severe 
recurrent subluxation or lateral instability warrants a 30 
percent evaluation.   38 C.F.R. § 4.71a, Diagnostic Code 5257.  
The words 'slight,' 'moderate' and 'severe' as used in various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are 'equitable and just.' 38 C.F.R. § 4.6 (2010).   

The appellant's left knee disability can also be rated under 
diagnostic codes 5260 and 5262.  Under diagnostic code 5260, 
flexion limited to 60 degrees warrants a noncompensable rating; 
flexion limited to 45 degrees warrants a 10 percent rating; 
flexion limited to 30 degrees warrants a 20 percent rating; and 
flexion limited to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, 
to 10 degrees warrants a 10 percent rating, to 15 degrees 
warrants a 20 percent rating, to 20 degrees warrants a 30 percent 
rating, to 30 degrees warrants a 40 percent rating, and to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Instability of the knee and limitation of motion of the knee are 
two separate disabilities.  As such, it is permissible to award 
separate ratings under both a range of motion code and an 
instability code, without violating the prohibition on pyramiding 
under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97.

III. Analysis

The appellant asserts that an increased evaluation is warranted 
for his service-connected left knee disability (torn medial 
meniscus, arthritis).  The appellant's claim for an increased 
evaluation was received on January 9, 2006.  As such, the rating 
period on appeal is January 8, 2005.  38 C.F.R. § 3.400(o)(2) 
(2010).

Prior to November 10, 2008, the appellant's left knee disability, 
rated under Diagnostic Codes 5010-5257, was evaluated at 20 
percent, effective from February 27, 2003.  After a total 
temporary rating (100 percent) was assigned from November 10, 
2008, under the provisions of 38 C.F.R. § 4.30 because of surgery 
on his service-connected left knee, the appellant was again 
assigned a 20 percent rating, from January 1, 2009.  As such, the 
rating period during the total temporary evaluation is not for 
consideration.

Prior to November 10, 2008 

A February 2006 VA examination report reflects that the appellant 
complained of constant pain in his left knee and at times had 
weakness, stiffness and swelling of the left knee.  He reported 
that the pain was elicited by physical activity and relieved by 
anti-inflammatory medications.  The February 2006 VA examination 
report reflects that it was difficult for him to stand for 
prolonged periods of time or perform high impact activities of 
kneeling, climbing and crawling.  He reported that he lost one 
and a half months of work due to his left knee disability.  The 
February 2006 VA examination report reflects that the appellant's 
feet did not reveal abnormal weightbearing signs.  Posture was 
normal.  The appellant's gait was unassisted and normal.  He 
reported that he wore a brace intermittently.  On physical 
examination, the left knee had effusion and tenderness.  There 
was locking pain and crepitus.  It was swollen with slight calf 
atrophy.  There was no ankylosis.  The left knee had flexion of 
90 degrees to 120 degrees with pain and extension of 0 degrees.  
There was no further functional impairment due to fatigue, 
weakness, lack of endurance or incoordination.  The VA examiner 
noted that it could not be determined if there was additional 
limitation of motion in degrees.  Drawer sign and McMurray sign 
were negative.  Ligaments were intact.  The VA examination report 
reflects that the appellant had a left knee torn medial meniscus 
and arthritis.  The VA examiner noted that subjectively, the 
appellant had pain.  Objectively, he had swelling, tenderness, 
effusion and limited range of motion of the knee.  The appellant 
reported that he worked as a physician's assistant and that he 
had trouble performing major physical chores around the house.

A February 2006 VA treatment record reflects that an x-ray showed 
advanced osteoarthritis in the left knee with prominent 
osteophyte formation about the distal femur, proximal tibia, and 
patella.  There was a bone on bone appearance of the medical 
compartment of the joint space and lateral offset of the left 
tibia relative to the femur area.  A suprapatellar left joint 
effusion was also seen.  

A March 2006 VA consult request reflects that the appellant had 
chronic pain and effusion of the left knee and limitation of 
flexion.  The record indicates that the appellant's joint 
appeared stable.  A March 2006 x-ray report reflects that severe 
tricompartmental osteoarthritis was again noted with prominent 
osteophytes.  A small suprapatellar joint effusion was also seen 
again.  There was narrowing of the medial aspect of the joint 
space with a near bone on bone appearance as well as significant 
lateral offset of the proximal tibia relative to the distal 
femur.  

In an October 2007 letter, a co-worker of the appellant, S.R., a 
certified physician's assistant, reported that she had known the 
appellant for 18 years.  S.R. stated that the appellant has a 
pronounced limp, has to sit down often, and his left knee is 
noticeably deformed.  She reported that she has witnessed, on 
multiple-occasions, his left knee "give out" resulting in his 
loss of balance and near fall.  She reported that the appellant's 
knee disability appears to be keeping him from performing the 
duties required of his position.  S.R. is competent to report her 
observations of the appellant's symptoms and the Board finds her 
credible in this regard as her statements are consistent with the 
evidence of record.   

In a November 2007 letter, another co-worker of the appellant, 
L.R., stated that the appellant walks with a severe limp and is 
restricted in his daily ambulatory functions.  It was reported 
that the Veteran took anti-inflammatory medications to alleviate 
the pain.  He noted that the appellant misses at least one day a 
week in order to rest his knee.  As a lay person, L.R. is 
competent to report his observations of the appellant's symptoms 
and the Board finds him credible in this regard as his statements 
are consistent with the evidence of record.   

A November 2007 letter from D.F., M.D., noted that the appellant 
had end stage arthritis of the left knee.  Dr. D.F. stated that 
the left knee had deteriorated to the point that conservative 
treatment will not provide him adequate relief and that the only 
remaining viable treatment option for him was a left total knee 
replacement.  

In a November 2007 letter, the appellant reported that he had 
chronic, continuous and increasing pain, swelling, instability 
and decreasing ability to stand or walk for normal periods of 
time.  He reported that he could only walk for approximately 75 
to 100 yards before having to stop.  He reported that he had at 
least four falls in the past three to four months because of 
instability of the joint.  He stated that he had many near falls 
where he caught his balance on a supporting structure.  He 
reported that had missed work due to his knee pain.  

An August 2008 private treatment record from Dr. D.F. reflects 
that the appellant had severe arthritis of the left knee with 
significant varus thrust and varus deformity.  He had flexion of 
the left knee to 100 degrees.  He had significant varus deformity 
with varus thrust.  He did not have a significant flexion 
contracture, but his varus deformity was fixed.  Motor and 
sensory exams were intact.  The private treatment record notes 
that the Veteran had severe and end stage varus arthritis of the 
left knee that was bone on bone with significant osteophytes 
throughout.  A left knee total replacement was recommended.  

In a November 2009 letter, a coworker of the appellant's, J.C., 
RN, states that he witnessed, on several occasions, the 
appellant's left knee giving out and causing him to stumble.  He 
stated that the appellant had a dramatic limp and his activities 
were significantly limited.  J.C. stated that he was unable to go 
up or down stairs.  The Board finds J.C. competent to report his 
observations of the appellant's symptoms and credible in this 
regard as his statements are consistent with the other evidence 
of record.    

Based on the overall evidence as described previously, the Board 
finds that the appellant's disability picture is not more closely 
approximated by the next-higher 30 percent evaluation under 
Diagnostic Code 5257, prior to November 10, 2008.  Rather, the 20 
percent rating is appropriate.  The February 2006 VA examination 
report does not indicate that the appellant's left knee was 
unstable.  Locking pain and crepitus were noted, but the 
appellant had a normal gait.  Drawer sign and McMurray signs were 
negative.  The March 2006 VA treatment record reflects that the 
appellant's knee joint appeared stable.  Although the August 2008 
private treatment indicated significant varus deformity with 
varus thrust, the record does not reflect that the appellant had 
recurrent subluxation or lateral instability.  The Board has 
considered the appellant's November 2007 statement that he had at 
least four falls in the past three to four months because of 
instability of the joint and the letters from his coworkers 
indicating they had observed his left knee giving out.  The Board 
finds the appellant and his coworkers to be competent to report 
symptoms of instability, and the Board finds them credible in 
this regard.  However, the Board finds that the reported symptoms 
of the left knee giving out occasionally are consistent with the 
assigned schedular evaluation of 20 percent for moderate 
recurrent subluxation or lateral instability.  In so deciding, 
the Board notes that an increase on the basis of limitation of 
function due to factors such as pain, weakness, incoordination 
and fatigability is not for application in this analysis of 
Diagnostic Code 5257, because this diagnostic code is not 
predicated on loss of range of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  

The appellant has arthritis of the left knee, established by X-
ray examination.  The appellant is not entitled to a separate 
compensable rating based on limitation of motion under Diagnostic 
Codes 5260 and/or 5261.  The evidence establishes that the 
appellant's range of motion was not limited to a compensable 
degree, as flexion was not limited to 60 degrees, nor was 
extension limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261; VAOPGCPREC 9-98.  The February 2006 VA 
examination report indicated the appellant had flexion of 120 
degrees and the August 2008 private treatment record noted the 
knee had flexion of 100 degrees.  As such, however, the Veteran 
demonstrated noncompensable limitation of motion of the left 
knee.  For VA purposes, normal extension and flexion of the knee 
is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  The 
Board acknowledges that, in evaluating disabilities of the 
musculoskeletal system, additional limitation of function due to 
factors such as pain, weakness, incoordination and fatigability 
is for consideration.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, the evidence 
does not reflect that the appellant had range of motion limited 
to a compensable degree under Diagnostic Codes 5260 and/or 5261 
due to factors such as pain, weakness, incoordination and 
fatigability.

The Board has considered other knee-related diagnostic codes to 
determine if any would result in compensable rating, but finds 
none.  Diagnostic Code 5256 is inapt because there is no medical 
evidence of any ankylosis associated with the appellant's left 
knee disability.  Diagnostic Code 5258 is inapt because there is 
no medical evidence of dislocated semilunar cartilage.  
Diagnostic Code 5259 is inapt because there is no medical 
evidence of removal of semilunar cartilage.  There is also no 
medical evidence of nonunion or malunion of the tibia or fibula, 
or of acquired traumatic genu recurvatum with weakness and 
insecurity in weight bearing; thereby negating the application of 
Diagnostic codes 5262 and 5263. 

Nevertheless, as arthritis of the left knee has been established 
by X-ray examination, and limitation of motion of the left knee 
has been clinically demonstrated, a separate 10 percent 
evaluation is warranted for left knee arthritis pursuant to the 
provisions of Diagnostic Code 5003.

Based on the foregoing, the 20 percent evaluation assigned for 
the left knee instability, is appropriate and there is no basis 
for an increased evaluation, prior to November 10, 2008.  As the 
preponderance of the evidence is against that portion of the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  A separate 10 percent evaluation is warranted for 
left knee arthritis with limitation of motion pursuant to 
Diagnostic Code 5003.

From January 1, 2009

An April 2009 private treatment record reflects that the 
appellant reported that his range of motion was excellent, and he 
was walking better.  He also had good strength and flexibility.  
On physical examination, the knee had excellent range of motion, 
strength, stability and patellar tracking.  The appellant had an 
egg shaped and egg sized soft tissue mass on the medial side of 
his knee along the hamstring tendons.  The physician stated that 
the soft tissue mass is probably a semimbranosus bursa.  The 
physician noted that he could not tell if it was soft tissue or 
fluid filled, and that it did not look infected or fluctuant.  
The appellant reported that he was not having any pain.  

A May 2009 VA ultrasound report indicates there was a well-
defined mixed echogenicity structure.  A June 2009 VA computed 
tomography (CT) scan report reflects that the hardware components 
of the total knee arthroplasty were in anatomic alignment.  There 
was no evidence of hardware failure or loosening.  There was 
thickening and enhancement of the synovium of the patellofemoral 
recesses as well as a joint effusion.  The report notes that 
thickening and enhancement of the synovium of the anterior knee 
joint space could be secondary to an infections or inflammatory 
process.  The report also notes that there was an enhancing fluid 
collection seen with internal nodularity within the medial 
compartment of the knee, incompletely characterized on the 
examination due to significant beam hardening artifact.  The 
report states that it is uncertain whether this communicates with 
the knee joint.  This finding may represent an inflammatory or 
infectious process, however, a neoplastic process cannot be 
entirely excluded.  

In a November 2009 statement, the appellant reported that he has 
knee pain that is increasing in severity.  He stated that he had 
swelling and fluid in the knee joint that is constant, with more 
swelling, fluid, and pain after moderate periods of standing or 
walking.  He also reported that there is some instability in the 
joint that often feels like it is trying to bend the wrong way, 
causing near falls and falls.  He reports that the most recent of 
these incidents caused him to sprain his right knee, although he 
has not sought medical attention for the injury.  He also 
reported that he had residual pain in his low back and right hip.

The November 2009 statement from the appellant's coworker, J.C., 
RN, states that the appellant continued to have significant 
swelling and associated pain in his left knee following the 
surgery, and that his activities remain limited.  A November 2009 
letter from the appellant's coworker S.R., PA-C, states that the 
appellant continued to have pain in his knee and limitation of 
his activities.  She noted that the appellant's work requires a 
lot of walking and standing, and that he must sit at a computer 
for long periods during the day.  As noted above, the appellant's 
coworkers are competent to report the appellant's symptoms, and 
the Board finds their statements to be credible as they are 
consistent with other information of record.  

A December 2009 private treatment record reflects that the 
appellant's reported pain in his left knee.  He also reported 
that his knee felt as if it would "back-bow" or hyperextend.  
On physical examination, the left lower extremity showed a well 
healed midline incision.  The left knee had fairly neutral but 
slight varus alignment.  He had an obvious palpable 2+ effusion.  
He had tenderness along both the medial and lateral joint lines 
and along the medial tibial plateau.  The distal femur was 
relatively non-tender.  The appellant had a ballotable patella.  
Knee motion was 0 to 125 degrees plus of flexion, with midline 
tracking.  The appellant had grade I posterior drawer with good 
stability.  He had grade I varus and valgus opening at 0 to 30 
degrees.  X-rays of the knees revealed left total knee 
arthroplasty components in satisfactory overall alignment.  There 
was very slight flexion of the femoral component.  There was some 
very slight lucency along the medial tibial plateau beneath the 
tibial tray.  There were some ossifications in the patellar 
tendon regions, as well as in the proximal pole of the patella.  
The merchant view revealed neutral patella alignment with 
satisfactory patellar resection. The femoral component alignment 
appeared grossly normal to neutral.  The private physician stated 
that the appellant would likely always have some persistent 
soreness in his knee.  

A January 2010 VA examination report reflects that the appellant 
reported pain, swelling and tenderness in his left knee.  He 
reported that after the June 2009 CT scan, his surgeon said no 
intervention was needed.  The report reflects that the Veteran 
denied left knee giving way, but complained of instability, pain, 
and stiffness.  He denied weakness, incoordination, decreased 
speed of joint motion, episodes of dislocation or subluxation, or 
locking episodes.  He described a click on joint motion, constant 
effusions and symptoms of swelling and tenderness.  He reported 
no constitutional or incapacitating episodes of arthritis.  The 
appellant was able to stand for 15 to 30 minutes and walk about 
100 yards.  He did not use an assistive device.  
On physical examination, it was observed that the appellant 
walked with a slight limp on the right side.  On physical 
examination, there was some bony enlargement of the left knee 
compared to the right.  There was a well healed vertical midline 
surgical linear scar present across the knee measuring about 20. 
5 centimeters.  There was no edema or effusion.  There was mild 
tenderness on palpation to the medial side of the knee joint.  
The knee appeared stable without any weakness.  While walking 
there was a click noticed with some hyperextension of the knee.  
The appellant said there was pain during flexion, but he was able 
to endure.  There was no crepitation, mass behind the knee, 
grinding, instability, patellar abnormality, meniscus 
abnormality, abnormal tendons or bursae.  The left knee had 
flexion of 0 to 105 degrees without pain and with pain up to 115 
degrees.  Extension was 0 degrees with no pain.  There was 
objective evidence of pain with active motion on the left side.  
There was objective evidence of pain following repetitive motion, 
but there were no additional limitations after repetition of 
range of motion.  A January 2010 x-ray report indicates that 
there was slight soft tissue swelling of the left knee.  There 
was minimal calcification of the left popliteal artery.  There 
were a few small calcified areas in the anterior aspect of the 
left knee presumably due to post-operative change.  The January 
2010 VA examination report indicates that the appellant works 
full-time as a physician's assistant and lost three weeks of work 
following the knee replacement.  The January 2010 VA examiner 
found the appellant had a knee replacement in good position with 
mild loss of function.  There was slight soft tissue swelling of 
the left knee joint.  The VA examiner noted that the knee 
condition had significant effets on the appellant's usual 
occupation in the form of decreased mobility, problems lifting 
and carrying, decreased strength and pain.  

A February 2010 private treatment record indicates the appellant 
reported aching pain in the knee and chronic swelling.  On 
physical examination, the appellant had a large effusion of his 
left knee.  It was not red, but was slightly warm.  Extension was 
zero and flexion was full.  Ligamentous exam was stable.  He did 
not have excessive medial and lateral laxity, but he did have 
some anterior and posterior laxity.  His patella seemed to be 
floating through the effusion in his knee causing an audible 
popping in the knee with flexion and extension, standing 
straight, moving the knee back and forth, and walking.  X-rays 
indicated the left knee replacement components were well fitted.  
There were no abnormal radiolucencies.  He had good stability, 
mechanical alignment had been restored, and the patella was in 
good repair.  The February 2010 medical record reflects a 
diagnosis of painful left total knee with chronic swelling and 
popping.

Based on the overall evidence as described previously, the 
appellant's disability picture is not more closely approximated 
by the next-higher 30 percent evaluation under Diagnostic Code 
5257, from January 1, 2009.  Rather, the 20 percent evaluation is 
appropriate.  Although the evidence of record indicates the 
appellant had pain in his left knee, there is no evidence that he 
experienced severe recurrent subluxation or lateral instability.  
The January 2010 VA examination report notes that there was no 
instability in the left knee.  The February 2010 private medical 
record notes that the knee had good stability.  The February 2010 
private medical record also notes that the appellant did not have 
excessive medial and lateral laxity, but he did have some 
anterior and posterior laxity.  In the November 2009 statement, 
the appellant stated that he experiences instability that has led 
to falls.  While the appellant is competent report the symptoms 
he experiences, and the Board finds him credible in this regard, 
except where in contrast to objective clinical findings, his 
reported symptoms are consistent with the assigned schedular 
evaluation.  The evidence reflects that the appellant has had no 
more than moderate recurrent subluxation or lateral instability 
from January 1, 2009, consistent with the assigned schedular 
evaluation of 20 percent under Diagnostic Code 5257.  In so 
deciding, the Board notes that an increase on the basis of 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability is not for application in this 
analysis of Diagnostic Code 5257, because this diagnostic code is 
not predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).  

The Board finds that the appellant is not entitled to a separate 
compensable rating based on limitation of motion under Diagnostic 
Codes 5260 and 5261, from January 1, 2009.  The evidence 
establishes that the appellant's range of motion was not limited 
to a compensable degree, as flexion was not limited to 60 
degrees, nor was extension limited to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261; VAOPGCPREC 9-98.  The 
January 2010 VA examination report reflects that the appellant 
had left knee flexion of 115 degrees with pain and extension of 0 
degrees.  For VA purposes, normal extension and flexion of the 
knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  The 
February 2010 private treatment record noted that the appellant's 
left knee had full extension and normal extension.  The Board 
acknowledges that, in evaluating disabilities of the 
musculoskeletal system, additional limitation of function due to 
factors such as pain, weakness, incoordination and fatigability 
is for consideration.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 
8 Vet. App. at 206-07 (1995).  Although the January 2010 VA 
examination report reflects that there was objective evidence of 
pain following repetitive motion, there were no additional 
limitations after three repetitions of range of motion.  Thus, 
the evidence does not reflect that the appellant had range of 
motion limited to a compensable degree due to factors such as 
pain, weakness, incoordination and fatigability.

The Board has considered other knee-related diagnostic codes to 
determine if any would result in compensable rating, but finds 
none.  Diagnostic Code 5256 is inapt because there is no medical 
evidence of any ankylosis associated with the appellant's left 
knee disability.  Diagnostic Codes 5258 and 5259 are inapt 
because they do not provide for an evaluation in excess of 20 
percent.  There is no medical evidence of nonunion or malunion of 
the tibia or fibula, or of acquired traumatic genu recurvatum 
with weakness and insecurity in weight bearing; thereby negating 
the application of Diagnostic Codes 5262 and 5263. 

Nevertheless, as the postoperative left knee arthritis has been 
clinically demonstrated to be manifested by limitation of motion 
of the left knee, a separate 10 percent evaluation is warranted 
for left knee arthritis, status post a total knee replacement, 
pursuant to the provisions of Diagnostic Code 5003.

Based on the foregoing, the 20 percent evaluation assigned for 
the left knee instability, is appropriate and there is no basis 
for an increased evaluation, from January 1, 2009.  As the 
preponderance of the evidence is against that portion of the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  A separate 10 percent evaluation is warranted for 
left knee arthritis, status post a total knee replacement, with 
limitation of motion, pursuant to the provisions of Diagnostic 
Code 5003, from January 1, 2009.

The appellant's left knee disability involves a scar from his 
total knee replacement.  Therefore, the Board may consider 
whether the appellant is entitled to a separate rating for a 
scar.  Disabilities of the skin are addressed under 38 C.F.R. 
§ 4.118.  Evidence of a superficial and painful scar is required 
in order to achieve a rating under Diagnostic Code 7804.  Here 
the evidence does not establish that such criteria have been met.  
The January 2010 VA examination report reflects that there was a 
well-healed vertical midline surgical linear scar present across 
the knee measuring about 20. 5 centimeters.  The report did not 
reflect that the scar was painful and the appellant has not 
contended that he has a painful scar.  Consequently, the Board 
finds that the record does not reflect findings relative to any 
symptomatic surgical scar.  Consequently, the Board finds that a 
separate compensable evaluation for a left knee scar is not 
appropriate here.  Esteban v. Brown, 6 Vet. App. 259 (1994).   

IV. Other Considerations

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of 'exceptional or unusual' 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the record before the Board does not contain evidenced of 
'exceptional or unusual' circumstances that would preclude the 
use of the regular rating schedule for the disability at issue.  
38 C.F.R. § 3.321 (2010).  

TDIU is an element of all appeals for an increased evaluation.  
Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, 
however, TDIU consideration is not warranted.  The evidence 
reflects that the appellant works full time and he has not 
contended that he is unemployable as a result of his left knee 
disability.  


ORDER

Entitlement to an evaluation in excess of 20 percent for service-
connected left knee instability, prior to November 10, 2008, is 
denied.

Entitlement to a separate 10 percent evaluation for service-
connected left knee arthritis, prior to November 10, 2008, is 
granted.

Entitlement to an evaluation in excess of 20 percent for service-
connected left knee instability, status-post total knee 
replacement surgery, from January 1, 2009, is denied.   

Entitlement to a separate 10 percent evaluation for service-
connected left knee arthritis, status-post total knee replacement 
surgery, from January 1, 2009, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


